             1        Michael G. Marderosian, No. 077296
                      Heather S. Cohen, No. 263093
             2        MARDEROSIAN & COHEN
                      1260 Fulton Street
             3        Fresno, CA 93721
                      Telephone: (559) 441-7991
             4        Facsimile: (559) 441-8170
             5        Virginia Gennaro, No. 138877
                      City Attorney
             6        CITY OF BAKERSFIELD
                      1501 Truxtun Avenue
             7        Bakersfield, CA 93301
                      Telephone: (661) 326-3721
             8        Facsimile: (661) 852-2020
             9        Attorneys for: Defendants CITY OF BAKERSFIELD and JOSEPH GALLAND
             10
                                                   UNITED STATES DISTRICT COURT
             11
                                                  EASTERN DISTRICT OF CALIFORNIA
             12
             13       JESUS FLORES,                                   )    Case No. 1:17-CV-01393-JLT
                                                                      )
             14                             Plaintiffs,               )    DECLARATION OF MICHAEL G.
                                                                      )    MARDEROSIAN IN SUPPORT OF
             15                      v.                               )    DEFENDANTS’ OF MOTION FOR
                                                                      )    SUMMARY JUDGMENT, OR IN THE
             16       CITY OF BAKERSFIELD;                            )    ALTERNATIVE, PARTIAL SUMMARY
                      JOSEPH GALLAND; and                             )    JUDGMENT
             17       DOES 1 to 10, inclusive,                        )
                                                                      )    DATE: November 25, 2019
             18                             Defendants.               )    TIME: 9:30 a.m.
                                                                      )    JUDGE: Jennifer L. Thurston
             19                                                       )
                                                                      )
             20
             21              I, Michael G. Marderosian, hereby declare that I am an attorney at law licensed to practice in
             22       all courts of the State of California and am the attorney of record for Defendants CITY OF
             23       BAKERSFIELD and JOSEPH GALLAND and that I make the following Declaration in support of
             24       Defendants’ Motion for Summary Judgment, or in the Alternative, Partial Summary Judgment.
             25              1.      Attached hereto as Exhibit 1 is a true and correct copy of records from Hall Ambulance
             26       Service.
             27              2.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the Deposition
             28       of Joseph Galland.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721
             1                3.     Attached hereto as Exhibit 3 is a true and correct copy of the Bakersfield Police
             2        Department Police Report.
             3                4.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts of the Deposition
             4        of Wade Naven M.D. taken April 16, 2019.
             5                5.     Attached hereto as Exhibit 5 is a true and correct copy of excepts of the Transcript of
             6        the July 6, 2017, Criminal Trial Testimony given by Wade Naven M.D.
             7                6.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts of the Transcript of
             8        the interview of Christopher Guzman.
             9                7.     Attached hereto as Exhibit 7 is a true and correct copy of Transcript of the interview
             10       of Jose Mendes.
             11               8.     Attached hereto as Exhibit 8 is a true and correct copy of Transcript of the interview
             12       of Sara Guzman.
             13               9.     Attached hereto as Exhibit 9 is a true and correct copy of Transcript of the interview
             14       of Marianna Ramirez.
             15               10.    Attached hereto as Exhibit 10 is a true and correct copy of Transcript of the interview
             16       of Araceli Reyes.
             17               11.    Attached hereto as Exhibit 11 is a true and correct copy of Transcript of the interview
             18       of Genoveva Ramirez.
             19               12.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts of the the June 5,
             20       2017, Criminal Trial Transcript.
             21               13.    Attached hereto as Exhibit 13 is a true and correct copy of Transcript of the May 21,
             22       2015 and May 29, 2015 interviews of Jesus Flores.
             23               14.    Attached hereto as Exhibit 14 is a true and correct copy of Records from Valley
             24       Children’s Hospital. This document is Confidential and as such it is being submitted for filing under
             25       seal.
             26               15.    Attached hereto as Exhibit 15 is a true and correct copy of the Probable Cause
             27       Declaration/Kern County Arietis form.
             28       ///

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        2
             1               16.     Attached hereto as Exhibit 16 is a true and correct copy of Plaintiff’s Responses to
             2        Defendant Joseph Galland’s Interrogatories, Set One.
             3               17.         Attached hereto as Exhibit 17 is a true and correct copy of Plaintiff’s Responses to
             4        Defendant Joseph Galland’s Interrogatories, Set Two, and Amended Responses to Defendant Joseph
             5        Galland’s Interrogatories, Set Two.
             6               18.     Attached hereto as Exhibit 18 is a true and correct copy of excerpts of the Deposition
             7        of Jesus Flores.
             8               19.     Attached hereto as Exhibit 19 is a true and correct copy of excerpts of the Deposition
             9        of Wade Naven M.D. taken August 28, 2019.
             10              20.     Attached hereto as Exhibit 20 is a true and correct copy of excerpts of the Deposition
             11       of Philip Hyden M.D.
             12              21.     Attached hereto as Exhibit 21 is a true and correct copy of Plaintiff’s Expert
             13       Disclosure.
             14              22.     Attached hereto as Exhibit 22 is a true and correct copy of excerpts of the Deposition
             15       of Richard Leo M.D.
             16              23.     Attached hereto as Exhibit 23 is a true and correct copy of excerpts of the Deposition
             17       of Joseph Scheller M.D.
             18              24.     Attached hereto as Exhibit 24 is a true and correct copy of excerpts of the Deposition
             19       of Charles Hyman M.D.
             20              25.     Attached hereto as Exhibit 25 is a true and correct copy of the May 21, 2015 videotaped
             21       interview of Jesus Flores.
             22              26.     Attached hereto as Exhibit 26 is a true and correct copy of the May 29, 2015 videotaped
             23       interview of Jesus Flores.
             24              27.     Attached hereto as Exhibit 27 is a true and correct copy of a Transcript of Detective
             25       Galland’s audio interview of Crystal Espinoza.
             26              28.     Attached hereto as Exhibit 28 is a true and correct copy of the June 12, 2017 Fifth
             27       District Court of Appeal Opinion in the case of In Re MF, Kern County Department of Human
             28       Services v. Jesus F., Case No. F074719.

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                          3
             1               29.     Attached hereto as Exhibit 29 is a true and correct copy of excepts of the June 7, 2015
             2        Kern County Superior Court Criminal Preliminary Hearing Transcript in the case of People v. Jesus
             3        Flores, Case No. BF160324A.
             4               I declare under penalty of perjury under the laws of the State of California that the foregoing
             5        is true and correct. Executed on October 21, 2019, at Fresno, California.
             6
             7                                                      /s/ Michael G. Marderosian
                                                                    _____________________________________
             8                                                      MICHAEL G. MARDEROSIAN
             9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

MARDEROSIAN & COHEN
1260 Fulton Street
Fresno, CA 93721                                                        4
